Citation Nr: 9918808	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied service 
connection for bilateral hearing loss.



FINDINGS OF FACT

1.  Bilateral hearing loss existed prior to service as 
demonstrated by findings on the report of the veteran's 
medical examination for entry into service.

2.  The veteran's preservice bilateral hearing loss underwent 
no increase in severity during service.


CONCLUSION OF LAW

Bilateral hearing loss clearly and unmistakably existed prior 
to service and was not aggravated by active service.  
38 U.S.C.A. §§  1110, 1111, 1137, 1153 (West. 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June 1969 to January 
1972, including service in Vietnam from November 1969 to May 
1971.

Service medical records show that the veteran underwent a 
medical examination for entry into service in April 1969.  
Audiometric testing at that time showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
20
LEFT
10
10
10
20
40

It was noted that the veteran had a hearing defect and a 
history of bilateral hearing loss that had been corrected by 
an operation last summer.

The service medical records do not show that the veteran was 
treated for ear problems.  At the time of his medical 
examination for separation from service in December 1971 
audiometric testing showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

It was noted that the veteran had a history of preservice 
problems with hearing that was corrected.

On VA authorized audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
55
60
LEFT
20
25
25
35
40

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 100 percent in the left 
ear.  It was noted that the veteran had mild to severe 
hearing loss at various frequencies.

The veteran testified at a hearing before the undersigned in 
January 1998.  The testimony was to the effect that various 
medical professionals had told them that the veteran's 
preservice hearing loss could not have improved during 
service as shown on the report of the audiometric testing 
performed at the time of his medical examination for 
separation from service.  The veteran requested that further 
appellate action on his case be delayed for 60 days in order 
to provide him with the opportunity to submit medical reports 
from these professionals.  (A review of the record does not 
show receipt of this evidence).  The veteran stated that he 
was exposed to loud noises from mortar and rifle fire during 
service in Vietnam and that his preservice hearing loss 
worsened slightly while he was in service.

The veterans claim is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the appellant is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).


A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if his hearing 
loss can be linked to service.  By some medical authorities, 
decibel thresholds of 0 to 20 represent normal hearing, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Under these 
guidelines, the veteran had bilateral hearing prior to entry 
into service as demonstrated by the findings on audiometric 
testing performed at the time of his medical examination for 
entry into service.  The question now for the Board to decide 
is whether the preservice bilateral hearing loss increased in 
severity in service.

The veteran testified to the effect that he was exposed to 
loud noises from mortar and rifle fire while in Vietnam and 
this evidence is credible in view of his service in Vietnam 
from November 1969 to May 1971.  He also testified to the 
effect that his preservice bilateral hearing loss worsened 
slightly while in service, but this evidence is not 
corroborated by the report of his audiometric testing at the 
time of his medical examination for separation from service 
in December 1971.  While the veteran doubts the credibility 
of the findings on the audiometric testing in December 1971 
and testified that medical professionals told him it was 
impossible for his hearing to have improved in service, he 
has not submitted medical reports from these professionals 
after being requested to do so.  Nor has he submitted other 
reports of medical testing in the early 1970's around the 
time of his separation from that provide different results.  
Nor is there any medical evidence linking the increase in his 
preservice bilateral hearing loss found at the January 1998 
VA audiometric testing, many years after his separation from 
service, to an incident of service.

After consideration of all the evidence, including the 
testimony, the Board finds that it clearly and unmistakably 
shows that the veteran had bilateral hearing loss prior to 
entry into service and that it underwent no increase in 
service.  The preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, and 
this claim is denied.  Since the preponderance of the 
evidence is against the claim for bilateral hearing loss, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

